IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-10-00088-CR

                          IN RE RONALD WHITFIELD



                                Original Proceeding


                          MEMORANDUM OPINION


      Ronald Dwayne Whitfield, an inmate, filed a petition for writ of mandamus.

There are procedural problems with the petition, but we use Rule 2 to look beyond

those problems and deny the petition. See TEX. R. APP. P. 2.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed March 10, 2010
[OT06]